 Case 15-80482-JJG-13          Doc 67     Filed 09/17/20      EOD 09/17/20 11:28:48         Pg 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

In Re:                                          )
   JIMMY LEE HOUSLEY, SR.                       )              CASE NO.: 15-80482-JJG-13
   SHERRI LYNN HOUSLEY                          )
       Debtor(s)                                )

            DEBTOR’S OBJECTION TO CLAIM #11 OF US BANK TRUST, N.A.

      COMES NOW the debtor, Jimmy Lee Housley, Sr., by counsel, and moves this
honorable Court for an order disallowing the remaining pre-petition mortgage arrearage claimed
by US Bank in the amount of $3,141.00. In support thereof, Debtor would state as follows:

       1.      That on June 18, 2015, Debtor filed a voluntary petition under Chapter 13 of Title
               11, United State Bankruptcy Code.

       2.      A proof of claim was filed in the above-numbered case by US Bank Trust, N.A. on
               September 29, 2015. Pursuant to the proof of claim, US Bank claims a pre-
               petition mortgage arrearage of $28,443.50. That, to date, the Trustee has paid the
               amount of $25,102.18 towards this claim.

       3.      That investigation by the Debtor and Debtor’s counsel has revealed that well over
               a year ago the monthly mortgage payment owed to US Bank Trust, N.A. was
               reduced, however, the creditor never filed a notice of payment change at that time.
               This has resulted in an overpayment that has significantly reduced the Debtor’s
               pre-petition arrearage.

       4       That based upon this over-payment, it appears that the Debtor would only owe
               approximately $450.00 towards the pre-petition arrearage at this point.

       5.      That the Debtor is requesting that this objection be sustained and that US Bank
               Trust, N.A. only be permitted a remaining pre-petition arrearage claim of $450.00.


       PLEASE TAKE NOTICE THAT any objection must be filed with the Bankruptcy Clerk
within 30 days of the date of this notice.. Those not required or not permitted to file electronically
must deliver any objection by U.S. mail, courier, overnight/express mail, or in person at:

Federal Building, Room 352
101 Northwest Martin L. King Boulevard
Evansville, Indiana 47708



         The responding party must ensure delivery of the response to the party filing the
objection. If a response is NOT timely filed, the requested relief may be granted. If a response
is filed, a hearing will be set at a later date, and all parties will receive a notice of that hearing.


       WHEREFORE, the debtors, by counsel, move the Court for an Order as follows:
 Case 15-80482-JJG-13        Doc 67     Filed 09/17/20     EOD 09/17/20 11:28:48        Pg 2 of 2


       A.     That the Court directs the Chapter 13 Trustee to reduce the pre-petition arrearage
              claimed in claim #11 filed by US Bank Trust, N. A..


       B.     That the Court set this matter for hearing based upon the foregoing reasons and for
              all other relief just and proper in the premises.



                                            Respectfully submitted



                                            /s/ Andrew M. Wilkerson
                                            Andrew M. Wilkerson, IN BAR NO. 25868-03
                                            ROWDY WILLIAMS LAW FIRM, P.C.
                                            1117 Wabash Avenue
                                            Terre Haute, IN 47807
                                            Telephone: (812) 232-7693
                                            Facsimile: (812) 235-7340
                                            Email address: bk@rowdywilliams.com
                                            Attorney for Debtors




                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that all interested parties of record who are deemed to
have consented to electronic service are being served with a copy of this document via the
Court’s CM/ECF system per Local Rule B-5005-4. It is further certified that on September 17,
2020, a copy of the Objection shall be mailed by certified U.S. mail postage prepaid and properly
addressed, to the following:

US Bank Trust, N.A.
c/o Andrew Cecere, CEO and President
425 Walnut Street
Cincinnati, OH 45202

US Bank, National Association
7114 E. Stetson Drive
Suite 250
Scottsdale, AZ 85251

                                            /s/ Andrew M. Wilkerson
                                            Andrew M. Wilkerson
